Title: John Adams to Thomas Boylston Adams, 15 January 1787
From: Adams, John
To: Adams, Thomas Boylston


     
      My dr. Thomas
      
       Jany. 15. 1787
      
     
     I am glad to find by your Letter that you are so well situated, at Mr. Sewalls, make my Compliments to that Gent. and thank him for the Kind present of his translation of Young—it appears to me to be well done. You will write to me from time to time, if you want Books, or any assistance in your studies, from this side the Water. I hear a good account of your Conduct, your studies you must pursue, literally for your Life. It is, generally benificial to begin early to think of a Profession, tho it is not proper to take unalterable Resolutions, before the time arrives when they become necessary. It is never amiss to reflect early on the subject. You may write me your thoughts. I have ever thought it the duty of Parents to consult the Genius and Inclination of Children in their future destination in Life, when their Characters are not vicious and their dispositions are not inconsiderate. It is a serious thing to determine for Life, and it is your happiness that is sought.
     I shall find it difficult enough to provide for the Education of my sons, but as they behaive well and mind their studies, I will do all in my power to assist them and I would advise you to chuse that faculty, which you think will be most agreable to you, and in which you may be most useful to others.
     We are not born for ourselves alone, Benevolence is really a part of our Nature, as self-Love, and man is never so happy as when he is conscious that he is useful to others.
     
      I am my dr. son your Fr
      J. A.
     
    